SUR PETITION FOR REHEARING
Before SEITZ, Chief Judge, and VAN DUSEN, ALDISERT, GIBBONS, HUNTER, WEIS, GARTH, HIGGINBOTHAM and SLOVITER, Circuit Judges.*
ALDISERT, Circuit Judge.
The petition for rehearing filed by Appellant in the above entitled case having been submitted to the judges who participated in the decision of this court and to all the other available circuit judges of the circuit in regular active service, and no judge who concurred in the decision having asked for rehearing, and a majority of the circuit judges of the circuit in regular active service not having voted for rehearing by the *207court in banc, the petition for rehearing is denied.
SEITZ, Chief Judge and GIBBONS, A. LEON HIGGINBOTHAM, J., and SLOVI-TER, Circuit Judges, would grant the petition for rehearing.

 Judge Adams did not participate in the consideration of this matter.